Citation Nr: 1806048	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  14-27 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for type II diabetes mellitus.

2. Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via videoconference in January 2017 and a transcript of the hearing has been associated with the claims file.

The issue of entitlement to a (TDIU) has been raised by the record in an April 25, 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Prior to the promulgation of a decision regarding the issue of entitlement to service connection for type II diabetes mellitus, the Veteran requested a withdrawal of the appeal of this issue.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal regarding the issue of entitlement to service connection for type II diabetes mellitus have been met.  38 U.S.C. §7105 (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  Id.  

Here, during the January 2017 Board hearing, the Veteran confirmed that he wished to withdraw his appeal regarding the claim of entitlement to service connection for type II diabetes mellitus.  The Veteran's statement to withdraw was made on the record during his hearing and therefore satisfies the criteria for withdrawal of a substantive appeal. 

Therefore, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for type II diabetes mellitus is dismissed.

REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issue of service connection for bilateral peripheral neuropathy of the lower extremities.

The Veteran is seeking service connection for bilateral peripheral neuropathy of the lower extremities.  Specifically, the Veteran contends that he has bilateral peripheral neuropathy of his lower extremities as a result of exposure to a chemical cocktail during service. 

In this regard, the evidence of record includes an April 2012 VA examination report in which the examiner confirmed a diagnosis of peripheral neuropathy.  See April 2012 VA Examination Report.  At the January 2017 Board hearing, the Veteran testified that he was engulfed in a chemical cocktail in his hooch and while in the shower facility on his base.  He further testified that he first began experiencing symptoms related to peripheral neuropathy of the lower extremities after he left Thailand.  The April 2012 VA examiner did not provide as opinion as to the etiology of the Veteran's bilateral peripheral neuropathy of the lower extremities and she did not address the Veteran's aforementioned contentions relating his disability to in-service chemical exposure.  Therefore, the Board finds the April 2012 VA examination inadequate upon which to decide the claim.  An additional VA examiner opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Schedule the Veteran, if necessary, for a VA examination to determine the nature, etiology, and date of onset of his bilateral peripheral neuropathy of the lower extremities. The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disorder, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's lower extremity peripheral neuropathy had its onset in service or within one year of his separation from service, or is otherwise related to service?  In issuing the opinion, the examiner should discuss the Veteran's contentions that exposure to a chemical cocktail caused his bilateral peripheral neuropathy of the lower extremities.  The examiner should specifically discuss both the Agent Orange and chemical exposure other than Agent Orange.  The examiner should also discuss the trauma to his left and right foot documented in the Veteran's STRs.  

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

3.  Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


